DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on February 27, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4, 14-16, 18, and 24 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-4, 8-20, and 23-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art not teach of the limitations of claim 1 including:
a first of the second features being connected to a second of the second features through an interconnect extending in the first direction within the first horizontal area.
This limitation is directed to the bend part of 36 in figure 15.

Claims 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, Komura teaches at least in figure 3, and Examiner’s annotated figure 3 above:
wherein the plurality of second features (128-132) is a first plurality (they can be considered a first plurality).
The prior art does not teach: 
further comprising forming a third horizontal area of the substrate that is spaced from the first horizontal area by the second horizontal area, 
wherein the first features comprised by the first series of first features extend across the third horizontal area of the substrate, and 
forminq a second plurality of the second features directly above and covering at least a portion of the individual first features in the third horizontal area.

26 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art not teach of the limitations of claim 1 including:
forming an interconnect extending along the first direction within the first horizontal area, the interconnect connecting a first of the second features to a second of the second features.

Claim 29 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art not teach of the limitations of claim 1 including:
an interconnect within the first horizontal area, the interconnect extending along the first direction and connecting a first of the second features to a second of the second features.

Claim 33 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art not teach of the limitations of claim 1 including:
a third series of second features directly above the first series of first features, each of the second features in the third series being directly above and covering at least a portion of one of the first features in a third horizontal area that is spaced from the first horizontal area in the second direction, the second horizontal are .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822